Citation Nr: 1429224	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-08 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating higher than 10 percent prior to October 24, 2011, and higher than 40 percent thereafter, for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1988 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran had a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Thereafter, the Board remanded this claim in September 2011 for additional development.


FINDINGS OF FACT

1.  For the period prior to October 24, 2011, the Veteran's DDD was manifested by spasms with hyperlordosis and an antalgic gait.

2.  For the period starting on October 24, 2011, the Veteran's DDD manifests as limited forward flexion of the thoracolumbar spine to 25 degrees.  Ankylosis has not been showed.

3.  For the entire period under consideration, the Veteran's DDD causes mild neurologic abnormalities in the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria are met for a 20 percent rating for DDD of the lumbar spine for the period prior to October 24, 2011.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2013).


2.  The criteria are not met for a rating higher than 40 percent for DDD of the lumbar spine for the period starting on October 24, 2011.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2013).

2.  The criteria for a separate rating of 10 percent for mild paralysis of the sciatic nerve have been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a claim, VA is required to provide notice to the claimant of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist her in obtaining; and, (3) that she is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice provisions were fulfilled by letter sent in May 2006, prior to the July 2006 decision now on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Veteran has not alleged that there was any prejudicial error in the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA further provides that VA has a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's VA treatment records were associated with the claims file, as well as some of her private treatment records.  Updated records dated after March 2011 from a private physician, Dr. Cook, were not obtained, however, the Veteran was provided with notice of this via letter dated in January 2012 and phone call in February 2012.  Other than those records, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file.  Neither the Veteran nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also provided VA examinations in May 2006, January 2008, July 2010, and October 2011.  These opinions are adequate for adjudicatory purposes, as the examiner conducted complete examinations, and addressed the Veteran's contentions.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   

The agency of original jurisdiction complied with the Board's September 2011 remand directives, which consisted of requesting treatment records and obtaining a medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In regard to the Veteran's April 2011 hearing, the undersigned AVLJ complied with the requirements of 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488   (2010).  She explained the issue to be covered during the hearing, and the Veteran and her representative presented testimony describing the severity of her symptoms, indicating they had actual knowledge of the evidence needed to prove the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The AVLJ also asked detailed questions regarding the Veteran's symptoms, and after the hearing, the matter was remanded to obtain a medical examination.  The Veteran's treatment history was also discussed.  Neither the Veteran nor her representative have alleged any prejudicial discrepancy in the hearing.




Entitlement to Increased Disability Ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  38 C.F.R. § 4.14 (2013).

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997). 

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's low back disability is currently rated as 10 percent disabling for the period prior to October 24, 2011, and as 40 percent disabling thereafter, under DC 5242, which applies to degenerative arthritis of the spine.  

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The next higher available 40 percent rating is made for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.


A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

For the period prior to October 24, 2011, the Board finds that the Veteran is entitled to a 20 percent rating under DC 5242.  VA treatment records dated in June 2006 note the Veteran had visible spasms with slightly increased lumbar lordosis.  These findings are commensurate with muscle spasm or guarding severe enough to result in an abnormal spinal contour.  She also had an antalgic gait at the July 2010 VA examination.   In giving her the benefit of the doubt, a 20 percent rating for this time period is warranted.

But, the evidence prior to October 24, 2011, does not support application of the next higher rating of 40 percent.  Her range of motion measurements during this time period exceeded 30 degrees, and were not additionally reduced due to pain, which was the symptom she complained about the most.  38 C.F.R. §§ 4.40, 4.45.  The Board acknowledges her pain, but pain alone does not equate to functional loss unless it actually affects function, which the evidence does not show.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board also acknowledges that June and July 2006 physical therapy records appear to show forward flexion limited to 10 and 20 degrees, respectively.  It is unclear if these results show her full range of motion, or simply where her pain starts.  The record does not reflect that such significant limitation, if present at that time, remained a prolonged problem, as she was able to flex to 75 degrees at the May 2006 VA examination, and to 90 degrees at the January 2008 VA examination.      

For the period starting on October 24, 2011, the Board does not find a rating higher than 40 percent to be warranted.  The evidence does not reflect she ever had ankylosis.  The Board acknowledges her complaints of pain, but 38 C.F.R. §§ 4.40 and 4.45 are not for application when the next higher rating requires ankylosis.



The Board considered application of DC 5243, which applies to intervertebral disc syndrome (IVDS), and which can be rated based on the same criteria as DC 5242, discussed above, or can be rated based upon the duration of incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  However, although the Veteran has been diagnosed with DDD, she has not been diagnosed with IVDS.  See VA examination dated October 2011.  Further, an incapacitating episode is defined in the regulations as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  Although the Veteran alleged at the October 2011 VA examination that she missed work about 6 days a month due to her low back, the record does not show that these absences were prescribed by her physician.  Indeed, during her personal hearing, she testified that her doctor prescribed an extended absence only once.  VA treatment records show she was directed to stay home for two days in May 2005.   

The record shows objective evidence of neurologic abnormalities, as well as the Veteran's consistent complaints of tingling and burning pain that radiated down her leg.  In May 2005, she was diagnosed with sciatica, and in June, July, and August 2006, VA treatment records show slightly reduced strength.  Although these results were not objectively confirmed later during the period under consideration, she continues to complain of these symptoms.  Accordingly, the Board finds that a separate 10 percent rating under DC 8520 for mild paralysis of the sciatic nerve is warranted.  38 C.F.R. § 4.124a, DC 8520.

Extraschedular Consideration

The Board has considered whether the claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  Although assigned ratings may not completely account for each individual veteran's circumstances, they are generally adequate to address the average impairment in earning capacity.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating criteria is inadequate to describe the disability, it may be appropriate to refer the case for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board is precluded by regulation from assigning extraschedular ratings in the first instance. 

Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Board finds that referral for extraschedular consideration is not warranted in this case. The Veteran's reported symptoms of pain, limited motion, muscle spasm, abnormal gait, and neurologic abnormalities are contemplated by the rating criteria, as discussed above.  She has asserted that she is unable to participate in activities with her daughter due to her back, which prevents her from bending, and which causes problems with prolonged standing, sitting, and walking.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing, which the Board took into account when considering her claims for higher ratings.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Board finds that the schedular criteria reasonably describes the Veteran's disability picture.  Although she has complained about painful shoulders, neurologic testing has not ever shown upper extremity involvement.  The evidence does not indicate her DDD presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  The mere fact that circumstances specific to a particular claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  As the evidence does not support the existence of any unusual symptoms that are not contemplated by the schedule, referral for extraschedular consideration is not warranted.

Rice Consideration

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that her low back disability causes her to be unemployable, and indeed, she is still employed.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.
















ORDER

A 20 percent rating for DDD of the lumbar spine under DC 5242 for the period prior to October 24, 2011, is granted.

The claim of entitlement to a disability rating higher than 40 percent under DC 5242 for the period starting on October 24, 2011, is denied.  

A separate rating of 10 percent for mild paralysis of the sciatic nerve under DC 8520 is granted for the entire period under consideration.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


